Order, so far as appealed from, unanimously modified (1) by allowing, in addition to the items allowed by Special Term, items 1, 2, 3, 8, 9, 12; 15, 25, 27, 29, 30, 31, 32 and 35; and (2) by striking out the designation of Albany County as the place where defendant’s examination is to be held and directing that the examination be held in the Supreme- Court, New York County, at a date and hour to be fixed in the order to be entered herein, and as so modified affirmed, with $20 costs and disbursements to appellant. Settle order on notice. Present — Martin, P. J., Glennon, Dore, Cohn and Peek, JJ.